Walker, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation entered into by and between the respective parties hereto:
It is hereby stipulated and agreed, subject to the approval of the court, that the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, is as follows:
Certified consular invoice No. 492 from Monterrey, N. L., Mexico, dated February 19, 1943 — •
238 boxes sugar candy at 1.05 Mexican pesos each,
72 boxes sugar-candy at 1.05 Mexican pesos each,
126 boxes sugar candy at 1.05 Mexican pesos each,
32 boxes sugar candy at 1.05 Mexican pesos each,
230 boxes sugar candy at 1.05 Mexican pesos each,
92 boxes sugar candy at 1.05 Mexican pesos each,
210 boxes sugar candy at 1.05 Mexican pesos each,
102 boxes sugar candy at 1.75 Mexican pesos each,
plus 29 cartons at .80 Mexican pesos each, plus taxes invoiced, net.
It is further stipulated and agreed that there was no higher export value for the merchandise herein at the time of exportation.
It is further agreed that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section-402 (c) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:
*447238 boxes sugar candy at 1.05 Mexican pesos each,
72 boxes sugar candy at 1.05 Mexican pesos each,
126 boxes sugar candy at 1.05 Mexican pesos each,
32 boxes sugar candy at 1.05 Mexican pesos each,
230 boxes sugar candy at 1.05 Mexican pesos each,
92 boxes sugar candy at 1.05 Mexican pesos each,
210 boxes sugar candy at 1.05 Mexican pesos each,
102 boxes sugar candy at 1.75 Mexican pesos each,
plus 29 cartons at .80 Mexican pesos each, plus taxes invoiced, net.
Judgment -will be rendered accordingly.